UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 11-1824


MABINTY CAMARA,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 15, 2012                   Decided:   March 27, 2012


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, Jennifer P. Levings, Senior Litigation Counsel, Kristin
A. Moresi, UNITED STATES DEPARTMENT OF JUSTICE, Office of
Immigration Litigation, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mabinty    Camara,    a    native    and     citizen      of   Guinea,

petitions for review of an order of the Board of Immigration

Appeals    (Board)    denying    her   motion    to    reconsider.         We    have

reviewed    the   administrative        record    and    find    no      abuse     of

discretion in the denial of relief on Camara’s motion.                          See 8

C.F.R. § 1003.2(a) (2011).         We accordingly deny the petition for

review for the reasons stated by the Board.                See In re: Camara

(B.I.A. June 28, 2011).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court     and   argument    would     not     aid    the

decisional process.

                                                                PETITION DENIED




                                        2